--------------------------------------------------------------------------------

Exhibit 10.20
 
PURCHASE OF INTEREST
AGREEMENT
 
This Purchase of Interest Agreement ("Agreement") is made this 1st day of March,
2010 by and between Argyle Energy 2009/2010-VI Year End Production Program, L.P.
(Buyer) whose address is 640 Wright Ave, Bowling Green, KY 42101 and Bayou City
Exploration, Inc. (Seller) whose address is 632 Adams Street, Bowling Green, KY
42101.
 
WHEREAS, Seller owns a 5.5294787576% royalty interest in the Sien Gas Unit #1
operated by Esenjay Operating, Inc located in Aransas County, Texas and more
particularly described as follows:
 
Esenjay Operating, Inc., Sien Gas Unit #1 Well, located in the Josiah Gilliland
Survey, Abstract 71, Aransas County, Texas, with surface hole located at XY
coordinates of X = 2428835 and Y = 841245 and bottom hole located at XV
coordinates of X =2428664 and V = 842751, NAD 27 South Texas Zone
 
WHEREAS, Buyer has agreed to purchase 0.5341506368% from Seller to be
subtracted. from Seller's 5.5294787576% royalty interest resulting in Buyer
owning a 0.5341506368% royalty interest in the Sien Gas Unit #1 Well.
 
NOW THEIEFORE, it is agreed as follows:
 
1.           Agreement:
 
Buyer herein agrees to pay to Seller the sum of Sixty Six Thousand One Hundred
Sixty Two Dollars and 00/100 ($66,162.00) for 0.5341506368% of the Sien. Gas
Unit 41 Well to be subtracted from Seller's 5.5294787576% royalty interest
resulting in Buyer owning a 0.5341506368% royalty interest in the Sien Gas Unit
#1. In addition to this Purchase of Interest Agreement, Seller agrees to execute
an assignment of that portion of its royalty interest described. herein.
 
2.           Status:
 
Sellers have been informed and are fully aware of the results to date of the
Sien. Gas Unit 41 well. Neither the Sellers or their royalty interests in the
above referenced well is subject to claim, demand, suit or u.nfiled lien
proceeding or litigation of any kind, pending or outstanding, before any court
or administrative, governmental or regulatory authority, agency or body,
domestic or foreign, or to any order, judgment, injunction or decree of any
court, tribunal or other governmental authority, or, to the best of the Seller's
knowledge, threatened, or likely to be made or instituted.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3. Warranties and Covenants of Buyer
 
As of the Closing Date, Seller represents, warrants and covenants to Buyer as
follows:
 
(a) Bayou City Exploration, Inc. is a corporation, duly organized and validly
existing under the laws of the State of Nevada.
 
(b) Seller has the lawful right, power .and authority to enter into and deliver
this Agreement and the other Closing Documents required 0 be executed and
delivered and to perform its obligations hereunder.
 
(c) There are no actions, suits or proceedings pending or to Seller's knowledge
threatened against, by or affecting Seller that question the validity or
enforceability of this Agreement or any action taken by Seller under this
Agreement, in any court or before any governmental authority, domestic or
foreign.
 
4.           Legally Bound:
 
Both Seller and Buyer further state they have read the Purchase of Interest
Agreement and they both intend to be legally bound by said Agreement.
 
5.           Original Documents:
 
This document shall be executed in two counterparts, each of which shall be
deemed to be an original.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date(s)
set forth below.
 
 
 
 
BAYOU CITY EXPLORATION, INC.
(Seller)
         
BY: /s/ Robert D. Burr      
Date: March 1, 2010
Robert D. Burr / President
     
Argyle Energy 2009/2010-VI Year End Production Program, L.P. (Buyer)
 
(Buyer)
     
_______________________________
Date: March 1, 2010
By:
 
Its:
 

 


 